DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US 20150015569 A1).

As to claim 1, Jung discloses a system for recommending a photographic filter (FIGS. 6-7), comprising an inference manager (FIGS. 6-7, image processing apparatus 600 including units 610-660 is interpreted as Applicant’s inference manager) to: 
extract a feature vector from an input image (FIG. 7, feature vector generation unit 630; see [0043]-[0044], The feature vector generation unit 630 generates a feature vector based on the depth distribution determined by the depth distribution determination unit 620), wherein a size of the feature vector is unaffected by a resolution of the input image (see [0048]-[0049], When a feature vector is generated, the length of a generated feature vector may vary according to a depth distribution … then adding or padding a final constituent element value of the feature vector when an extracted feature vector has a length that is shorter than a fixed length may be used … the final constituent elements of the feature vectors generated based on the depth distribution are respectively added to the feature vectors 1000 and 1020, thereby generating the feature vectors; thus the length of the feature vector is affected by the depth distribution not by the resolution of the input image); 
search a database for a stored feature vector that is within a predetermined mathematical window of the feature vector in the database (FIG. 7, classification unit 640 and database 670; see [0054], The classification unit 640 classifies the feature vectors generated by the feature vector generation unit 630 according to a previously learned classifier. The classification unit 640 classifies input feature vectors by using a classifier stored in a training database 670. The training database 670 need not be included directly in the depth image processing apparatus 600 and may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image. The classifier 640 classifies the input feature vectors by using only a classifier that learns the feature vector sets of each class stored in the training database 670; see FIG. 12 and [0057]-[0060], each feature vector set of the feature vectors sets 1 to N is a predetermined mathematical window); and 
identify a photographic filter associated with the stored feature vector (FIG. 7, filter selection unit 650; see FIG. 12 and [0060], The filter selection unit 650 selects a filter to upsample a low-resolution depth image according to the classification of the classification unit 640).

As to claim 2, Jung further discloses wherein the inference manager is to recommend the photographic filter (see [0060], The filter selection unit 650 selects a filter to upsample a low-resolution depth image according to the classification of the classification unit 640).

As to claim 3, Jung further discloses comprising a training manager (FIG. 7, training database 670) to: 
extract a trained vector from a training image (see [0055]-[0056], When a training database is generated, a feature vector is extracted from the depth distribution of a depth image); and 
save the trained vector and an identification of an associated photographic filter to the database, wherein the associated photographic filter is used to obtain the training image (see FIG. 12 and [0057]-[0060], feature vector sets 1 to N to all filters (first filter to N-th filter) are stored in the training database by being matched with each other; see [0054], The training database 670 may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image; see [0055], a training database is generated by using a sample or ground-truth high-resolution depth image 800 and a high-resolution color image 810 …The most effective filter may be found by applying a variety of filters to the hole pixel of the high-resolution depth image 830 that is generated and comparing a result of the application with a depth value of the high-resolution depth image 800).

As to claim 5, Jung further discloses wherein a deep learning model extracts the feature vector from the input image (see [0059]).

As to claim 6, Jung further discloses wherein the deep learning model is trained using a natural image dataset (see [0038], a color image may be an image captured by a color image obtaining apparatus, a depth image may be an image captured by a depth sensor or a depth image obtaining apparatus, or the color image and the depth image may be images captured by the same image obtaining apparatus; and [0055], a training database is generated by using a sample or ground-truth high-resolution depth image 800 and a high-resolution color image 810).

As to claim 7, Jung discloses a method for recommending a photographic filter (FIG. 13), comprising: 
extracting a feature vector from an input image (FIG. 13, step 1302; see [0043]-[0044], The feature vector generation unit 630 generates a feature vector based on the depth distribution determined by the depth distribution determination unit 620; see [0063]), wherein a size of the feature vector is unaffected by a resolution of the input image (see [0048]-[0049], When a feature vector is generated, the length of a generated feature vector may vary according to a depth distribution … then adding or padding a final constituent element value of the feature vector when an extracted feature vector has a length that is shorter than a fixed length may be used … the final constituent elements of the feature vectors generated based on the depth distribution are respectively added to the feature vectors 1000 and 1020, thereby generating the feature vectors; thus the length of the feature vector is affected by the depth distribution not by the resolution of the input image); 
searching a database for a stored feature vector that is within a predetermined mathematical window of the feature vector in the database (FIG. 7, classification unit 640 and database 670; see [0054], The classification unit 640 classifies the feature vectors generated by the feature vector generation unit 630 according to a previously learned classifier. The classification unit 640 classifies input feature vectors by using a classifier stored in a training database 670. The training database 670 need not be included directly in the depth image processing apparatus 600 and may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image. The classifier 640 classifies the input feature vectors by using only a classifier that learns the feature vector sets of each class stored in the training database 670; see FIG. 12 and [0057]-[0060], each feature vector set of the feature vectors sets 1 to N is a predetermined mathematical window);  
identifying a photographic filter associated with the stored feature vector (FIG. 13, step 1304; see FIG. 12 and [0057]-[0060], [0064]); and
recommending the photographic filter (see [0060], The filter selection unit 650 selects a filter to upsample a low-resolution depth image according to the classification of the classification unit 640).

As to claim 8, Jung further discloses comprising: 
extracting a trained vector from a training image (see [0055]-[0056], When a training database is generated, a feature vector is extracted from the depth distribution of a depth image); and 
saving the trained vector and an identification of an associated photographic filter to the database, wherein the associated photographic filter is used to obtain the training image (see FIG. 12 and [0057]-[0060], feature vector sets 1 to N to all filters (first filter to N-th filter) are stored in the training database by being matched with each other; see [0054], The training database 670 may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image; see [0055], a training database is generated by using a sample or ground-truth high-resolution depth image 800 and a high-resolution color image 810 …The most effective filter may be found by applying a variety of filters to the hole pixel of the high-resolution depth image 830 that is generated and comparing a result of the application with a depth value of the high-resolution depth image 800).

As to claim 10, Jung further discloses comprising extracting the trained vector from the training image using a deep learning model (see [0059]).

As to claim 11, Jung further discloses comprising extracting the feature vector from the input image using the deep learning model (see [0059]).

As to claim 12, Jung further discloses comprising training the deep learning model using a natural image dataset (see [0038], a color image may be an image captured by a color image obtaining apparatus, a depth image may be an image captured by a depth sensor or a depth image obtaining apparatus, or the color image and the depth image may be images captured by the same image obtaining apparatus; and [0055], a training database is generated by using a sample or ground-truth high-resolution depth image 800 and a high-resolution color image 810).

As to claim 13, Jung discloses a non-transitory, computer readable medium comprising machine-readable instructions for recommending a photographic filter, the instructions, when executed, direct a processor (see [0012] and [0075]) to: 
extract a feature vector from an input image (FIG. 13, step 1302; see [0043]-[0044], The feature vector generation unit 630 generates a feature vector based on the depth distribution determined by the depth distribution determination unit 620; [0063]), wherein a size of the feature vector is unaffected by a resolution of the input image (see [0048]-[0049], When a feature vector is generated, the length of a generated feature vector may vary according to a depth distribution … then adding or padding a final constituent element value of the feature vector when an extracted feature vector has a length that is shorter than a fixed length may be used … the final constituent elements of the feature vectors generated based on the depth distribution are respectively added to the feature vectors 1000 and 1020, thereby generating the feature vectors; thus the length of the feature vector is affected by the depth distribution not by the resolution of the input image);  
search a database for a stored feature vector that is within a predetermined mathematical window of the feature vector in the database (FIG. 7, classification unit 640 and database 670; see [0054], The classification unit 640 classifies the feature vectors generated by the feature vector generation unit 630 according to a previously learned classifier. The classification unit 640 classifies input feature vectors by using a classifier stored in a training database 670. The training database 670 need not be included directly in the depth image processing apparatus 600 and may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image. The classifier 640 classifies the input feature vectors by using only a classifier that learns the feature vector sets of each class stored in the training database 670; see FIG. 12 and [0057]-[0060], each feature vector set of the feature vectors sets 1 to N is a predetermined mathematical window);  
identify a photographic filter associated with the stored feature vector (FIG. 13, step 1304; see FIG. 12 and [0057]-[0060], [0064]); and 
recommend the photographic filter (see [0060], The filter selection unit 650 selects a filter to upsample a low-resolution depth image according to the classification of the classification unit 640).

As to claim 14, Jung further discloses wherein the instructions when executed direct the processor to: 
extract a trained vector from a training image (see [0055]-[0056], When a training database is generated, a feature vector is extracted from the depth distribution of a depth image); and 
save the trained vector and an identification of an associated photographic filter to the database, wherein the associated photographic filter is used to obtain the training image (see FIG. 12 and [0057]-[0060], feature vector sets 1 to N to all filters (first filter to N-th filter) are stored in the training database by being matched with each other; see [0054], The training database 670 may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image; see [0055], a training database is generated by using a sample or ground-truth high-resolution depth image 800 and a high-resolution color image 810 …The most effective filter may be found by applying a variety of filters to the hole pixel of the high-resolution depth image 830 that is generated and comparing a result of the application with a depth value of the high-resolution depth image 800).

As to claim 15, Jung further discloses wherein the instructions when executed direct the processor to extract the trained vector from the training image using a deep learning model (see [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20150015569 A1) in view of Sun et al, "Photo Filter Recommendation by Category Aware Aesthetic Learning", August 18, 2016.

As to claim 4, Jung fails to explicitly disclose wherein the associated photographic filter is chosen by a user, and wherein the user captures the training image.
However, Sun teaches wherein the associated photographic filter is chosen by a user, and wherein the user captures the training image (Introduction; FIGS. 1, 4-6).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Jung using Sun’s teachings to include wherein the associated photographic filter is chosen by a user, and wherein the user captures the training image in order to improve filter recommendation (Sun; Abstract and Conclusion).

As to claim 9, Jung fails to explicitly disclose wherein the associated photographic filter is chosen by a user, wherein the user captures the training image.
However, Sun teaches wherein the associated photographic filter is chosen by a user, and wherein the user captures the training image (Introduction; FIGS. 1, 4-6).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Jung using Sun’s teachings to include wherein the associated photographic filter is chosen by a user, and wherein the user captures the training image in order to improve filter recommendation (Sun; Abstract and Conclusion).

Response to Arguments
Applicant's arguments filed on 07/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Jung does not disclose an inference manager to search a database for a stored feature vector.
The examiner respectfully disagrees. Jung discloses in FIGS. 6-7 and [0014], image processing apparatus 600 including units 610-660 for processing image which includes a hardware-based processor to execute one or more processor-executable units, a depth distribution determination unit to receive a high-resolution color image and a low-resolution depth image that corresponds to the high-resolution color image and to generate a depth distribution of each portion of a plurality of portions of the low-resolution depth image, and a filter selection unit to select a different filter to upsample each portion of the low-resolution depth image based on the depth distribution of each portion of the plurality of portions of the low-resolution depth image determined by the depth distribution determination unit. This correspond to Applicant’s system (see FIG.2) and is interpreted to read on the Applicant’s inference manager. Jung discloses in [0054], The classification unit 640 classifies the feature vectors generated by the feature vector generation unit 630 according to a previously learned classifier. The classification unit 640 classifies input feature vectors by using a classifier stored in a training database 670. The training database 670 need not be included directly in the depth image processing apparatus 600 and may store feature vector sets of each class generated by using a high-resolution color image and a high-resolution depth image. The classifier 640 classifies the input feature vectors by using only a classifier that learns the feature vector sets of each class stored in the training database 670. Jung discloses in [0057], FIG. 12 illustrates an example of generating a classifier by using a feature vector set of each class. An optimal filter for each hole pixel of a low-resolution depth image is selected by using the method described with reference to FIG. 8 and a feature vector is stored with respect to a selected filter. When the above-described process is performed with respect to a color-depth image of a training database, a feature vector set is generated for each filter as illustrated in FIG. 12. Referring to FIG. 12, a feature vector set 1 is stored in a first filter 1200 and a feature vector set 2 is stored in a second filter 1210. Accordingly, feature vector sets 1 to N to all filters (first filter to N-th filter) are stored in the training database by being matched with each other. Thus, the classification unit 640 of image processing apparatus 600 [i.e. inference manager] classifies input feature vectors by searching a classifier stored in a training database 670, a classifier is generated by using a feature vector set of each class and feature vector sets 1 to N to all filters (first filter to N-th filter) are stored in the training database by being matched with each other. Therefore, Jung discloses an inference manager to search a database for a stored feature vector.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The specification discloses that the inference manager and a training manager perform tasks associated with an inference phase and a training phase, respectivel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the scope of the claimed invention is not limited to any phase. Furthermore, the disclosure of Jung is not limited to a training phase. Applicant’s arguments are merely based on the use of “training database 670” which is used by the image processing apparatus 600 to access stored feature vectors, but this does not suggest that the disclosure of Jung is restricted to a training phase. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482